ATTACHMENT TO NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Amendment
1)	Acknowledgment is made of Applicants’ amendment filed 10/28/21 in response to the non-final Office Action mailed 07/28/21.
Examiner’s Amendment
2)	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The authorization to prepare this Examiner’s amendment was provided by Applicants’ representative Jack Rosa.  See Interview Summary. 
	(A)	Claims 1, 2 and 4-20 are canceled.
	(B)	Claims 22-30 are added as set forth below:
--Claim 22 (New). An engineered CsgA polypeptide comprising a wild-type Escherichia coli (E. coli) CsgA polypeptide with a C-terminal display tag flanking the CsgA, wherein the display tag comprises an activity polypeptide and a flexible polypeptide linker sequence, wherein the linker sequence is located N-terminal to the display tag, wherein the activity polypeptide comprises a binding domain selected from the group consisting of SpyTag peptide, metal binding domain (MBD) peptide, graphene binding peptide (GBP), carbon nanotube binding peptide (CBP), gold binding A3 peptide, ZnS quantum dot templating CT43 peptide, FLAG affinity tag peptide, ZnS quantum dot templating Z8 peptide, CdS quantum dot templating E14 peptide, quartz/glass binding QBP1 peptide, hydroxyapatite templating CLP12 peptide, ice crystal binding AFP8 peptide, biotin acceptor peptide (BAP), biotin carboxyl carrier protein (BCCP), and a peptide comprising a LPXTG (SEQ ID NO: 23) motif.	
Claim 23 (New). The CsgA polypeptide of claim 22, wherein the linker sequence consists of glycine and serine residues.
Claim 24 (New). A composition comprising the engineered CsgA polypeptide of claim 22.
Claim 25 (New). The composition of claim 24, wherein the composition comprises filaments comprising the engineered CsgA polypeptide of claim 22.
Claim 26 (New). The composition of claim 24, wherein the composition comprises a proteinaceous network.

Claim 28 (New). The composition of claim 24, wherein the composition further comprises an engineered microbial cell comprising a vector or nucleic acid sequence encoding the engineered CsgA polypeptide.
Claim 29 (New). The composition of claim 24, wherein the composition further comprises a functionalizing polypeptide comprising an interacting domain.--             
	(C)	Paragraphs [0077] and [0080] of the substitute specification filed 10/28/21 are amended as set forth below:
--[0077] One method of identifying amino acid residues which can be substituted is to align, for example, CsgA from E. coli to a CsgA polypeptide from other species. Alignment can provide guidance regarding not only residues likely to be necessary for function but also, conversely, those residues likely to tolerate change. Where, for example, an alignment shows two identical or similar amino acids at corresponding positions, it is more likely that that site is important functionally. Where, conversely, alignment shows residues in corresponding positions to differ significantly in size, charge, hydrophobicity, etc., it is more likely that that site can tolerate variation in a functional polypeptide. Such alignments are readily created by one of ordinary skill in the art, e.g. created using the default settings of the alignment tool of the BLASTP program, freely available on the world wide web at hypertext transfer protocol://blast-ncbi.nlm.nih.gov/. Furthermore, homologs of any given polypeptide or nucleic acid sequence can be found using BLAST programs, e.g. by searching freely available databases of sequence for homologous sequences, or by querying those databases for annotations indicating a homolog (e.g. search strings that comprise a gene name or describe the activity of a gene). Such databases can be found, e.g. on the world wide web at hypertext transfer protocol://blast.ncbi.nlm.nih.gov/.--
	--[0080] The degree of similarity (percent similarity) between an original and a mutant sequence can be determined, for example, by using a similarity matrix. Similarity matrices are well known in the art and a number of tools for comparing two sequences using similarity matrices are freely available online, e.g. BLASTp, (available on the world wide web at hypertext transfer protocol://blast.ncbi-.nlm.nih.gov) with default parameters set. A given amino acid can be replaced by a residue having similar physiochemical characteristics, e.g., substituting one aliphatic residue for another (such as Ile, Val, Leu, or Ala for one another), or substitution of one polar residue for another (such as between Lys and Arg; Glu and Asp; or Gln and Asn). Other such conservative substitutions, e.g., substitutions of entire regions having 
Status of Claims
3)	Claims 1, 4, 5, 8-11, 15, 16 and 18-20 have been amended via the amendment filed 10/28/21.
	Claims 3 and 21 have been canceled via the amendment filed 10/28/21.
	Claims 1, 2 and 4-20 are canceled via this Examiner’s amendment.
	New claims 22-29 are added via this Examiner’s amendment.
	The examination has been extended to the previously non-elected species of metal binding domain (MBD) peptide, graphene binding peptide (GBP), carbon nanotube binding peptide (CBP), gold binding A3 peptide, ZnS quantum dot templating CT43 peptide, FLAG affinity tag peptide, ZnS quantum dot templating Z8 peptide, CdS quantum dot templating E14 peptide, quartz/glass binding QBP1 peptide, hydroxyapatite templating CLP12 peptide, ice crystal binding AFP8 peptide, biotin acceptor peptide (BAP), biotin carboxyl carrier protein (BCCP), and a peptide comprising a LPXTG (SEQ ID NO: 23) motif.
	Claims 22-30 are pending and are under examination.
Information Disclosure Statement
4)	Acknowledgment is made of Applicants’ information disclosure statement filed 10/28/21.  The information referred to therein have been considered and a signed copy of the same is attached to this Office Action.  
Objection(s) Withdrawn
5)	The objections to the specification made in paragraph 8 of the Office Action mailed 07/28/21 are withdrawn in light of Applicants’ amendments to the specification.
Objection(s) Moot
6)	The objection to claim 18 made in paragraph 20 of the Office Action mailed 07/28/21 is moot in light of the cancellation of the claim.
Rejection(s) Moot
7)	The rejection of claims 1-5, 15, 17 and 18 made in paragraph 10 of the Office Action mailed 12/17/20 under the judicially created doctrine of obviousness-type double patenting over claims 1-14 of US patent 9,815,871 (‘871, of record) is moot in light of the cancellation of the claims.
8)	The rejection of claims 1-5, 15, 17 and 18 made in paragraph 12 of the Office Action mailed 12/17/20 under 35 U.S.C § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as containing inadequate written description is moot in light of the cancellation of the claims.
9)	The rejection of claims 1-5, 15, 17 and 18 made in paragraph 14 of the Office Action mailed 12/17/20 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite, is moot in light of the cancellation of the claims.
10)	The rejection of claims 1, 3, 4, 15, 17 and 18 made in paragraph 16 of the Office Action mailed 12/17/20 35 U.S.C § 102(a)(1) or 102(a)(2) as being anticipated by Lu et al. (WO 2012/166906 A1, of record) (‘906) is moot in light of the cancellation of the claims.
11)	The rejection of claim 2 made in paragraph 18 of the Office Action mailed 12/17/20 under 35 U.S.C § 103 as being unpatentable over Lu et al. (WO 2012/166906 A1, of record) (‘906) as applied to claim 1 and further in view of Chen et al. (US 20110033389 A1, of record) is moot in light of the cancellation of the claim.
12)	The rejection of claims 3 and 4 made in paragraph 19 of the Office Action mailed 12/17/20 under 35 U.S.C § 103 as being unpatentable over Lu et al. (WO 2012/166906 A1, of record) as applied to claim 1 above, and further in view of Whittle et al. (US 20140302043 A1, of record) and Zakeri et al. (PNAS, 109: E690-E697, published online 02/24/2012 & its Supporting materials and Figures, of record) is moot in light of the cancellation of the claims.
Conclusion
13)	Claims 22-29, now renumbered as claims 1-8 respectively, are allowed. Said claims are supported by the canceled claims and throughout the as-filed specification including Table 1 and Figures 2A and 2C.  
 In view of this withdrawal of the species election requirement as to the rejoined species, Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction or species election requirement is withdrawn, the provisions of 35 U.S.C 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA 1971). See also MPEP § 804.01. 
Correspondence
14)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
15)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.
16)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private 


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


January, 2022